Title: To Thomas Jefferson from Giacomo Raggi, 25 December 1822
From: Raggi, Giacomo
To: Jefferson, Thomas


                        Dear Sir,
                        Dec 25th
                            New. York,
                    I arrived at this place on the 11th Instant. I did not immediately send you the enclosed, because I thought before this to have seen you, but I have been awaiting the arrival of a Ship from Livourne with some of my work in marble on board. I. think that all the marble caps will be in the first ship which arrives here.After the marble pieces arrive & the season becomes fine I shall be with you.Mr Appleton particularly requested me to take care of our articles upon their arrival.Mr A. wished many kind things to Mr J.—Very Respectfully Your. Humble Servant.
                        Giacomo Raggi